DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 02/24/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-5, 7-13, 15-17 and 19-20 are still pending. 
3. 	Claims 6, 14, and 18 were cancelled.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 02/04/2021 have been accepted.

II. Rejections Under 35 U.S.C. 103
6. 	Applicant's arguments with respect to the rejection(s) rejected under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
7. 	Claims 1-5, 7-13, 15-17 and 19-20 are allowed. See previous office action with notification date 11/24/2021 and the arguments by the Applicant(s) filed on 02/24/2022 for specific reasons for allowability. 

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Zigovszki (Pub. No.: US 2016/0084632) teaches “A magnetic field created by a rotating magnet in the meter is measured. Whether the magnetic field is below a removal threshold is determined. Upon determining that the magnetic field is below the removal threshold, a register removal tamper alert is provided” (Abstract).
b)	Ramirez (Pub. No.: US 2015/0002134) teaches “A method of detecting a magnetic coupling in a meter includes obtaining in an electricity meter information representative of power consumption as measured within the meter of a plurality of lines of an electrical service. The method also includes obtaining from a magnetic sensor information representative of a magnetic field within an electricity meter. A processing circuit then determines whether a first condition exists wherein the magnetic field exceeds a first threshold and the information representative of the power consumption indicates a load imbalance on the plurality of lines such that the load imbalance exceeds an imbalance threshold” (Abstract).

9.	The prior art of record, alone or in combination, does not disclose or suggest the allowable subject matter of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter set forth in the independent claims.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867